Fourth Court of Appeals
                                San Antonio, Texas
                                     October 26, 2015

                                   No. 04-15-00353-CV

                             IN THE MATTER OF W.E.L.,

                From the 386th Judicial District Court, Bexar County, Texas
                             Trial Court No. 1992JUV01331
                        Honorable Andy Mireles, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Jason Pulliam, Justice


     The panel has considered the Appellant’s Motion to Reconsideration, and the motion is
DENIED.



                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court